Case 1:15-cv-00018-LJV-MJR Document 133 Filed 03/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CHRISTOPHER MCCROBIE,
Individually, and on behalf of all others similarly
situated
Civ. Action No. 1:15-cv-00018(LJV)(MJR)

Plaintiff,
NOTICE OF APPEARANCE
-against-

PALISADES ACQUISITION XVI, LLC,
ASTA FUNDING, INC. HOUSLANGER &
ASSOCIATES, PLLC, AND TODD E.
HOUSLANGER,

Defendants.

To the Clerk of the Court and all parties of record:
Please enter my appearance in this case for Defendants Houslanger & Associates, PLLC
and Todd E. Houslanger. I certify that | am admitted to practice in this Court.

Dated: New York, New York
March 13, 2020
RIVKIN RADLER LLP

Attorneys for Defendants
Houslanger & Associates, PLLC and
Todd E. Houslanger

mo

By: , JL DA a. { “ i. . a
Michelle Vizzi y y
477 Madison Ave., 20" Fléo
New York, New York 10022-5843
Tel: (212) 455-9555
Fax: (212) 687-9044
Email: michelle.vizzi@rivkin.com

4693680 v1
